Title: From George Washington to William Pearce, 30 March 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia Mar. 30th 1794
          
          The Reports, and your letter of the 25th instt have been duly recd.
          If you are satisfied from repeated trials, that the pieces of the treading floor at
            Dogue run Farm, are well placed at an inch and half a part, it would be well to lay them
            all at that distance, that you may derive as much benefit as you can from it in the
            present Crop, and that it may be ready against the next year.
          The Oats might also be tread out on the same floor; and the sooner the better, as you
            will then know precisely the quantity which you will have to depend upon; and when
            known, inform me thereof. I have three and half bushls of a peculiar
            kind of Oats which I will send by the first Vessel bound to Alexandria: unfortunately
            they came to my hands too late for the Vessels which have lately departed from hence for
            that Port; but I would have you reserve and keep about two acres of ground in a good
            state of preparation for sowing the moment the seed shall reach you.
          I am sorry to hear your drilled and other Wheat, makes but an indifferent appearance. I
            was in hopes such extreame fine weather as we have had during the whole month of March
            would have occasioned a pleasing change in both. As grain puts on different looks at
            this season, according as the weather, while growing happens to be, let me know from
            time to time how mine comes on. If it stands thick enough on the ground, such uncommon
            mildness & warmth as we have had since February, must have recovered that Crop
            greatly, as well as the Winter Barley.
          I doubted the Gardeners information at first, when you reported a pottle of St foin
            seed; because the few plants could not bare so much; and next, because he did not take
            care in time to save what they did bare. Be the qty little or
            much, make the most of them & of the Hemp—and also the other seed he took for St
            foin that you are able.
          Let Abram get his deserts when taken by way of example; but do not trust to Crow to
            give it him; for I have reason to believe he is swayed more by passion than judgment in
            all his corrections.
          All the labour that can be spared from more pressing & important work should be
            employed on the Mill Race; otherwise when the springs get low you will have no water for
            grinding; it being but a poor stream at best, and many leaks in the old part which will
            be avoided by the new, whilst those in other parts of the race should be carefully
            sought after, & effectually stopped.
          If my Sister Lewis of Fredericksburgh should send for it, let her have one of the
            unbroke Mules of midling quality and size. I am your friend
            &ca
          
            Go: Washington
          
        